DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Claim status
3. 	Claims 1, 4, 6-20 and 22-49 are pending; claims 1, 18 and 19 are independent. Claims 2, 3, 5 and 21 have been cancelled.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Williams (# 31,066) on 12/17/2021.


5.	The application has been amended as follows: 
In the claims:
Underlined added new items and [[ ]] deleted items.

1.	(Previously Presented) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device with a display and a touch-sensitive surface, cause the electronic device to:
display a user interface with a sequence of electronic messages, wherein each electronic message is associated with corresponding message time metadata;
while displaying the sequence of electronic messages, detect only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and in response to detecting the first movement of only the single contact:
	move at least two of the electronic messages of the sequence of electronic messages perpendicular to a first scrolling axis in the user interface in accordance with the first movement of the single contact; and 
	display, adjacent to the at least two electronic messages, message time metadata for each of the at least two electronic messages of the sequence of electronic messages, wherein at least some of the message time metadata for the at least two electronic messages is displayed at locations previously occupied by the at least two electronic messages due to the movement of the at least two electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of the single contact; and

2.	(Cancelled)
3.	(Cancelled) 
4.	(Previously Presented) The non-transitory computer readable storage medium of claim 1, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to:
while the message time metadata for each of the at least two electronic messages of the sequence of electronic messages is displayed, detect liftoff of the single contact; and 
in response to detecting liftoff of the single contact, cease to display the message time metadata for each of the at least two electronic messages of the sequence of electronic messages.
5.	(Cancelled) 
6.	(Previously Presented) The non-transitory computer readable storage medium of claim 1, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to:
while displaying a first set of two or more electronic messages, including a first electronic message and a second electronic message, in the sequence of electronic messages, detect the single contact on the touch-sensitive surface and detect the first movement of only the single contact; and
in response to detecting the first movement of only the single contact:

	for two or more respective electronic messages in the first set of two or more electronic messages, display message time metadata for the respective electronic messages adjacent to the respective electronic messages, wherein the message time metadata for the respective electronic messages was not displayed immediately prior to detecting the first movement of the single contact, including concurrently displaying, on the display:
		 first message time metadata for the first electronic message adjacent to the first electronic message; and
		second message time metadata, different from the first message time metadata, adjacent to the second electronic message.
7.	(Previously Presented) The non-transitory computer readable storage medium of claim 6, wherein the first electronic message is a sent message, sent by a first user, and the second message is a received message, received by the first user. 
8.	(Previously Presented) The non-transitory computer readable storage medium of claim 6, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to:
in accordance with a determination that the first movement includes a movement component that is perpendicular to the first scrolling axis and a movement component that is parallel to the first scrolling axis:

	move the first set of two or more electronic messages perpendicular to the first scrolling axis in the user interface by an amount that is proportional to a magnitude of the movement component that is perpendicular to the first scrolling axis.
9.	(Previously Presented) The non-transitory computer readable storage medium of claim 6, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to: 
in response to detecting the first movement of only the single contact, move the first set of electronic messages parallel to a first scrolling axis in the user interface in accordance with the first movement of only the single contact.
10.	(Previously Presented) The non-transitory computer readable storage medium of claim 6, wherein:
the sequence of electronic messages includes a second set of one or more electronic messages displayed on the display; and
moving the first set of two or more electronic messages perpendicular to the first scrolling axis includes moving the first set of two or more electronic messages without moving the second set of electronic messages perpendicular to the first scrolling axis.
11.	(Previously Presented) The non-transitory computer readable storage medium of claim 10, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to: 

12.	(Previously Presented) The non-transitory computer readable storage medium of claim 10, wherein:
immediately prior to detecting the first movement of only the single contact:
	one or more of the first set of electronic messages are arranged within a first region of the display; and
	one or more of the second set of electronic messages are arranged within a second region of the display that is offset from the first region in a direction perpendicular to the first scrolling axis; and
after detecting the first movement of the single contact:
	one or more of the first set of electronic messages and the second set of electronic messages are arranged within the second region of the display; and
	message time metadata for the displayed electronic messages is displayed within the first region of the display.
13.	(Previously Presented) The non-transitory computer readable storage medium of claim 6, wherein:
the user interface includes a plurality of messages in a conversation between a first user and a second user; and

14.	(Previously Presented) The non-transitory computer readable storage medium of claim 1, wherein:
while displaying a first set of two or more electronic messages, including a first electronic message and a second electronic message, in the sequence of electronic messages, the first set of two or more electronic messages have a color determined based on a color gradient that changes from a first color to a second color along the first scrolling axis; and
the non-transitory computer readable storage medium includes instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to:
	detect a change in orientation of the electronic device; and
	in response to detecting the change in orientation of the electronic device, adjust the color gradient in accordance with the change in orientation of the electronic device.
15.	(Currently Amended) The non-transitory computer readable storage medium of claim 6, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to:
detect a second movement of a single contact on the touch-sensitive surface, wherein the second movement includes a respective component of movement that corresponds to movement that is parallel to the first scrolling axis; and
in response to detecting the second movement of the single contact:

	move a first electronic message in the [[plurality]] sequence of electronic messages parallel to the first scrolling axis by a first amount that is proportional to the magnitude of the respective component of movement of the single contact.
16.	(Previously Presented) The non-transitory computer readable storage medium of claim 15, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the electronic device to:
in response to detecting the second movement of the single contact:
	while moving the first electronic message, move a second electronic message that is adjacent to the first electronic message along the first scrolling axis by a second amount that is less than the first amount; and 
	move a third electronic message that is adjacent to the second electronic message along the first scrolling axis by a third amount that is less than the second amount.
17.	(Previously Presented) The non-transitory computer readable storage medium of claim 6, including instructions, which when executed by the electronic device with the display and the touch-sensitive surface, cause the device to: 
move the first set of two or more electronic messages in a first direction along a second axis perpendicular to the first scrolling axis in the user interface in accordance with the first movement of only the single contact; and
	for two or more respective electronic messages in the first set of the electronic messages, display message time metadata for the respective electronic message 
		first message time metadata for the first electronic message adjacent, in the second direction along the second axis, to the first electronic message; and
		second message time metadata, different from the first message time metadata, adjacent, in the second direction along the second axis, to the second electronic message.
18.	(Previously Presented) An electronic device, comprising:
a display;
a touch-sensitive surface;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying a user interface with a sequence of electronic messages, wherein each electronic message is associated with corresponding message time metadata;
while displaying the sequence of electronic messages, detecting only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and
in response to detecting the first movement of only the single contact:

	displaying, adjacent to the at least two electronic messages, message time metadata for each of the at least two electronic messages of the sequence of electronic messages, wherein at least some of the message time metadata for the at least two electronic messages is displayed at locations previously occupied by the at least two electronic messages due to the movement of the at least two electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of the single contact; and
wherein the message time metadata for the at least two electronic messages was not displayed immediately prior to detecting the first movement of the single contact.
19.	(Previously Presented) A method, comprising:
at an electronic device with a display and a touch-sensitive surface:
displaying a user interface with a sequence of electronic messages, wherein each electronic message is associated with corresponding message time metadata;
while displaying the sequence of electronic messages, detecting only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and
in response to detecting the first movement of only the single contact:
	moving at least two of the electronic messages of the sequence of electronic messages perpendicular to a first scrolling axis in the user interface in accordance with the first movement of the single contact; and 

wherein the message time metadata for the at least two electronic messages was not displayed immediately prior to detecting the first movement of the single contact.
20.	(Previously Presented) The non-transitory computer readable storage medium of claim 1, wherein: 
while displaying a first electronic message in the sequence of electronic messages, the message time metadata indicates a time at which the first electronic message was sent or received or indicates a read status of the first electronic message.
21.	(Cancelled) 
22.	(Previously Presented) The electronic device of claim 18, wherein the one or more programs include instructions for:
while the message time metadata for each of the at least two electronic messages of the sequence of electronic messages is displayed, detecting liftoff of the single contact; and 
in response to detecting liftoff of the single contact, ceasing to display the message time metadata for each of the at least two electronic messages of the sequence of electronic messages.

while displaying a first set of two or more electronic messages, including a first electronic message and a second electronic message, in the sequence of electronic messages, detecting the single contact on the touch-sensitive surface and detect the first movement of only the single contact; and
in response to detecting the first movement of only the single contact:
	moving the first set of two or more of the electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of only the single contact; and
	for two or more respective electronic messages in the first set of two or more electronic messages, displaying message time metadata for the respective electronic messages adjacent to the respective electronic messages, wherein the message time metadata for the respective electronic messages was not displayed immediately prior to detecting the first movement of the single contact, including concurrently displaying, on the display:
		first message time metadata for the first electronic message adjacent to the first electronic message; and
		second message time metadata, different from the first message time metadata, adjacent to the second electronic message.
24.	(Previously Presented) The electronic device of claim 23, wherein the first electronic message is a sent message, sent by a first user, and the second message is a received message, received by the first user. 

in accordance with a determination that the first movement includes a movement component that is perpendicular to the first scrolling axis and a movement component that is parallel to the first scrolling axis:
	moving the sequence of electronic messages parallel to the first scrolling axis by an amount that is proportional to a magnitude of the movement component that is parallel to the first scrolling axis; and
	moving the first set of two or more electronic messages perpendicular to the first scrolling axis in the user interface by an amount that is proportional to a magnitude of the movement component that is perpendicular to the first scrolling axis.
26.	(Previously Presented) The electronic device of claim 23, wherein the one or more programs include instructions for: 
in response to detecting the first movement of only the single contact, moving the first set of electronic messages parallel to a first scrolling axis in the user interface in accordance with the first movement of only the single contact.
27.	(Previously Presented) The electronic device of claim 23, wherein:
the sequence of electronic messages includes a second set of one or more electronic messages displayed on the display; and
moving the first set of two or more electronic messages perpendicular to the first scrolling axis includes moving the first set of two or more electronic messages without moving the second set of electronic messages perpendicular to the first scrolling axis.

in response to detecting the first movement of only the single contact, displaying message time metadata for one or more of the electronic messages in the second set of electronic messages and one or more of the electronic messages in the first set of electronic messages.
29.	(New) The electronic device of claim 27, wherein:
immediately prior to detecting the first movement of only the single contact:
	one or more of the first set of electronic messages are arranged within a first region of the display; and
	one or more of the second set of electronic messages are arranged within a second region of the display that is offset from the first region in a direction perpendicular to the first scrolling axis; and
after detecting the first movement of the single contact:
	one or more of the first set of electronic messages and the second set of electronic messages are arranged within the second region of the display; and
	message time metadata for the displayed electronic messages is displayed within the first region of the display.
30.	(New) The electronic device of claim 23, wherein:
the user interface includes a plurality of messages in a conversation between a first user and a second user; and
the first set of two or more electronic messages that moves perpendicular to the first scrolling axis in the user interface includes messages sent by the first user and excludes messages sent by the second user.
31.	(New) The electronic device of claim 18, wherein:
while displaying a first set of two or more electronic messages, including a first electronic message and a second electronic message, in the sequence of electronic messages, the first set of two or more electronic messages have a color determined based on a color gradient that changes from a first color to a second color along the first scrolling axis; and
the one or more programs include instructions for:
	detecting a change in orientation of the electronic device; and
	in response to detecting the change in orientation of the electronic device, adjusting the color gradient in accordance with the change in orientation of the electronic device.
32.	(New) The electronic device of claim 23, wherein the one or more programs include instructions for:
detecting a second movement of a single contact on the touch-sensitive surface, wherein the second movement includes a respective component of movement that corresponds to movement that is parallel to the first scrolling axis; and
in response to detecting the second movement of the single contact:
	determining a magnitude of the respective component of movement of the single contact on the touch-sensitive surface; and
	moving a first electronic message in the sequence of electronic messages parallel to the first scrolling axis by a first amount that is proportional to the magnitude of the respective component of movement of the single contact.
33.	(New) The electronic device of claim 32, wherein the one or more programs include instructions for:
in response to detecting the second movement of the single contact:
	while moving the first electronic message, moving a second electronic message that is adjacent to the first electronic message along the first scrolling axis by a second amount that is less than the first amount; and 
	moving a third electronic message that is adjacent to the second electronic message along the first scrolling axis by a third amount that is less than the second amount.
34.	(New) The electronic device of claim 23, wherein the one or more programs include instructions for: 
moving the first set of two or more electronic messages in a first direction along a second axis perpendicular to the first scrolling axis in the user interface in accordance with the first movement of only the single contact; and
for two or more respective electronic messages in the first set of the electronic messages, displaying message time metadata for the respective electronic message adjacent, in a second direction, opposite the first direction, along the second axis, to the respective the electronic message, wherein the message time metadata for the respective electronic message was not displayed immediately prior to detecting the first movement of the single contact, including concurrently displaying, on the display:
	first message time metadata for the first electronic message adjacent, in the second direction along the second axis, to the first electronic message; and
	second message time metadata, different from the first message time metadata, adjacent, in the second direction along the second axis, to the second electronic message.
35.	(New) The electronic device of claim 18, wherein: 
while displaying a first electronic message in the sequence of electronic messages, the message time metadata indicates a time at which the first electronic message was sent or received or indicates a read status of the first electronic message.
36.	(New) The method of claim 19, including:
while the message time metadata for each of the at least two electronic messages of the sequence of electronic messages is displayed, detecting liftoff of the single contact; and 
in response to detecting liftoff of the single contact, ceasing to display the message time metadata for each of the at least two electronic messages of the sequence of electronic messages.
37.	(New) The method of claim 19, including:
while displaying a first set of two or more electronic messages, including a first electronic message and a second electronic message, in the sequence of electronic messages, detecting the single contact on the touch-sensitive surface and detect the first movement of only the single contact; and
in response to detecting the first movement of only the single contact:
	moving the first set of two or more of the electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of only the single contact; and
	for two or more respective electronic messages in the first set of two or more electronic messages, displaying message time metadata for the respective electronic messages adjacent to the respective electronic messages, wherein the message time metadata for the respective electronic messages was not displayed immediately prior to detecting the first movement of the single contact, including concurrently displaying, on the display:
		first message time metadata for the first electronic message adjacent to the first electronic message; and
		second message time metadata, different from the first message time metadata, adjacent to the second electronic message.
38.	(New) The method of claim 37, wherein the first electronic message is a sent message, sent by a first user, and the second message is a received message, received by the first user. 
39.	(New) The method of claim 37, including:
in accordance with a determination that the first movement includes a movement component that is perpendicular to the first scrolling axis and a movement component that is parallel to the first scrolling axis:
	moving the sequence of electronic messages parallel to the first scrolling axis by an amount that is proportional to a magnitude of the movement component that is parallel to the first scrolling axis; and
	moving the first set of two or more electronic messages perpendicular to the first scrolling axis in the user interface by an amount that is proportional to a magnitude of the movement component that is perpendicular to the first scrolling axis.
40.	(New) The method of claim 37, including: 
in response to detecting the first movement of only the single contact, moving the first set of electronic messages parallel to a first scrolling axis in the user interface in accordance with the first movement of only the single contact.
41.	(New) The method of claim 37, wherein:
the sequence of electronic messages includes a second set of one or more electronic messages displayed on the display; and
moving the first set of two or more electronic messages perpendicular to the first scrolling axis includes moving the first set of two or more electronic messages without moving the second set of electronic messages perpendicular to the first scrolling axis.
42.	(New) The method of claim 41, including: 
in response to detecting the first movement of only the single contact, displaying message time metadata for one or more of the electronic messages in the second set of electronic messages and one or more of the electronic messages in the first set of electronic messages.
43.	(New) The method of claim 41, wherein:
immediately prior to detecting the first movement of only the single contact:
	one or more of the first set of electronic messages are arranged within a first region of the display; and
	one or more of the second set of electronic messages are arranged within a second region of the display that is offset from the first region in a direction perpendicular to the first scrolling axis; and
after detecting the first movement of the single contact:
	one or more of the first set of electronic messages and the second set of electronic messages are arranged within the second region of the display; and
	message time metadata for the displayed electronic messages is displayed within the first region of the display.
44.	(New) The method of claim 37, wherein:
the user interface includes a plurality of messages in a conversation between a first user and a second user; and
the first set of two or more electronic messages that moves perpendicular to the first scrolling axis in the user interface includes messages sent by the first user and excludes messages sent by the second user.
45.	(New) The method of claim 19, wherein:
while displaying a first set of two or more electronic messages, including a first electronic message and a second electronic message, in the sequence of electronic messages, the first set of two or more electronic messages have a color determined based on a color gradient that changes from a first color to a second color along the first scrolling axis; and
the method includes:
	detecting a change in orientation of the electronic device; and
	in response to detecting the change in orientation of the electronic device, adjusting the color gradient in accordance with the change in orientation of the electronic device.
46.	(New) The method of claim 37, including:
detecting a second movement of a single contact on the touch-sensitive surface, wherein the second movement includes a respective component of movement that corresponds to movement that is parallel to the first scrolling axis; and
in response to detecting the second movement of the single contact:
	determining a magnitude of the respective component of movement of the single contact on the touch-sensitive surface; and
	moving a first electronic message in the sequence of electronic messages parallel to the first scrolling axis by a first amount that is proportional to the magnitude of the respective component of movement of the single contact.
47.	(New) The method of claim 46, including:
in response to detecting the second movement of the single contact:
	while moving the first electronic message, moving a second electronic message that is adjacent to the first electronic message along the first scrolling axis by a second amount that is less than the first amount; and 
	moving a third electronic message that is adjacent to the second electronic message along the first scrolling axis by a third amount that is less than the second amount.
48.	(New) The method of claim 37, including: 
moving the first set of two or more electronic messages in a first direction along a second axis perpendicular to the first scrolling axis in the user interface in accordance with the first movement of only the single contact; and
for two or more respective electronic messages in the first set of the electronic messages, displaying message time metadata for the respective electronic message adjacent, in a second direction, opposite the first direction, along the second axis, to the respective the electronic message, wherein the message time metadata for the respective electronic message was not displayed immediately prior to detecting the first movement of the single contact, including concurrently displaying, on the display:
	first message time metadata for the first electronic message adjacent, in the second direction along the second axis, to the first electronic message; and
	second message time metadata, different from the first message time metadata, adjacent, in the second direction along the second axis, to the second electronic message.
49.	(New) The method of claim 19, wherein: 
while displaying a first electronic message in the sequence of electronic messages, the message time metadata indicates a time at which the first electronic message was sent or received or indicates a read status of the first electronic message.

Reasons for allowance
6.	Claims 1, 4, 6-20 and 22-49 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the prior art either alone or in combination teaches,
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device with a display and a touch-sensitive surface, cause the electronic device to:
display a user interface with a sequence of electronic messages, wherein each electronic message is associated with corresponding message time metadata;
	display, adjacent to the at least two electronic messages, message time metadata for each of the at least two electronic messages of the sequence of electronic messages, wherein at least some of the message time metadata for the at least two electronic messages is displayed at locations previously occupied by the at least two electronic messages due to the movement of the at least two electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of the single contact; and
 
The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
while displaying the sequence of electronic messages, detect only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and in response to detecting the first movement of only the single contact:
move at least two of the electronic messages of the sequence of electronic messages perpendicular to a first scrolling axis in the user interface in accordance with the first movement of the single contact; and 
wherein the message time metadata for the at least two electronic messages was not displayed immediately prior to detecting the first movement of the single contact.

With respect to claim 18, the prior art either alone or in combination teaches,
An electronic device, comprising:
a display;
a touch-sensitive surface;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying a user interface with a sequence of electronic messages, wherein each electronic message is associated with corresponding message time metadata;
	displaying, adjacent to the at least two electronic messages, message time metadata for each of the at least two electronic messages of the sequence of electronic messages, wherein at least some of the message time metadata for the at least two electronic messages is displayed at locations previously occupied by the at least two electronic messages due to the movement of the at least two electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of the single contact; and


while displaying the sequence of electronic messages, detect only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and in response to detecting the first movement of only the single contact:
moving at least two of the electronic messages of the sequence of electronic messages perpendicular to a first scrolling axis in the user interface in accordance with the first movement of the single contact; and 
wherein the message time metadata for the at least two electronic messages was not displayed immediately prior to detecting the first movement of the single contact.

With respect to claim 19, the prior art either alone or in combination teaches,
A method, comprising:
at an electronic device with a display and a touch-sensitive surface:
displaying a user interface with a sequence of electronic messages, wherein each electronic message is associated with corresponding message time metadata;
	displaying, adjacent to the at least two electronic messages, message time metadata for each of the at least two electronic messages of the sequence of electronic messages, wherein at least some of the message time metadata for the at least two electronic messages is displayed at locations previously occupied by the at least two electronic messages due to the movement of the at least two electronic messages perpendicular to the first scrolling axis in the user interface in accordance with the first movement of the single contact; and

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
while displaying the sequence of electronic messages, detect only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and
in response to detecting the first movement of only the single contact:
moving at least two of the electronic messages of the sequence of electronic messages perpendicular to a first scrolling axis in the user interface in accordance with the first movement of the single contact; and 
wherein the message time metadata for the at least two electronic messages was not displayed immediately prior to detecting the first movement of the single contact.

8.	Claims 4, 6-17, 20 and 22-49 are dependent on allowable independent claim.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2012/0096, 377), relates to an electronic device and an interface method for configuring a menu, more particularly, to an electronic device providing an 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/1/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625